IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

SOUTHERN DISTRICT OF MISSISSIPPI
FILED

     
   
   

   

SOUTHERN DIVISION AUG 23 2021

UNITED STATES OF AMERICA ARTHUR JOHNSTON
oo: DEPUTY
v. CRIMINAL NO. |: Alce BL HSD- Rem

CHAD PAUL JACOB

MOTION TO SEAL

The United States of America, through undersigned counsel, respectfully requests that the
Information and all documents filed herein, be sealed until further order of the Court, and
represents the following:

The United States of America has filed a Bill of Information against the Defendant.
Revealing the existence of the file and Bill of Information prior to the Initial Appearance hearing
of the Defendant would possibly impede other investigations. However, the government
requests that the U.S. Marshals Service and/or the United States Attorney’s Office be allowed to
make copies of the Bill of Information, summons, and any related documents available to other
federal, state and local law enforcement agencies who request the same to facilitate the
appearance and detention of the Defendant.

WHEREFORE, the United States requests that the Court SEAL the file and all
documents filed including but not limited to the Bill of Information and this Motion and the
Order to Seal, pending the appearance of the Defendant at the Initial Appearance hearing, and
that copies be distributed to law enforcement agencies as needed to facilitate the appearance and

detention of the Defendant.
Respectfully submitted,

DARREN J. LAMARCA
cting United tas Attorney

    

By:
